Fourth Court of Appeals
                                            San Antonio, Texas
                                                     July 23, 2015

                                               No. 04-15-00164-CR



                                                   Leandre V. HILL,
                                                       Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 379th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2009CR10328
                                  Honorable Ron Rangel, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to August 24, 2015.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                   Richard B. Dulany Jr.
                 District Attorney, Bexar County                     Bexar County Public Defender's Office
                 101 W. Nueva, Suite 370                             Paul Elizondo Tower
                 San Antonio, TX 78205                               101 W. Nueva St., Suite 370
                                                                     San Antonio, TX 78205